The opinion of the Court was delivered by
Sergeant, J.
— It is impossible to consider the agreement of the 25th of February 1818, as anything else than a final adjustment of the disputes between the grandfather and the son-in-law, on certain terms which both were interested in effecting; that is to say, that the whole property should be vested in the grandchildren. The release of a claim is a sufficient consideration for a compromise, and that there were claims by both these parties is abundantly proved. But it is said the agreement contains a condition which has not been performed, the grandfather dying without executing a deed. I am of opinion that this agreement was not conditional but absolute; that it bound both parties, and that neither could afterwards rescind it. The intent of the parties to close all disputes is plain, from the nature of the stipulations, as *305well as the introductory words, by which the contest as to the place is to be given up. The word condition, as used, is obviously employed to express the same as terms of the agreement: as if it had read, “ it is agreed the contest be given up, on the terms following,” &e. To construe agreements, the whole instrument must be looked at, and not merely particular expressions. Hence words of condition are often construed as words of covenant or agreement to effect the design of the parties, and vice versa. Campbell v. Shrum (3 Watts 60), and cases there cited.
We think also, that the court below ought to have charged the jury, that the estate was vested in the grantees in a deed executed by Rugh’s administrators, in pursuance of the decree of the Court of Common Pleas. The first section of the Act of 31st of March 1792, expressly declares the decree shall have that effect. It is said the Court of Common Pleas had not jurisdiction because it was not a sale. But this is a misconception of the Act. The Act applies to every contract made on a valuable consideration, whether for money or otherwise: and this distinction is expressly recognised in Haggerty’s Case (4 Watts 305), which was held to be out of the jurisdiction of the court on petition, because it was a case of a parol gift to a son, and not the case of a contract for a valuable consideration. The release of claims in the present instance was a valuable consideration for the settlement made on the grandchildren.
Judgment affirmed.